Exhibit 10.1


FEDERAL DEPOSIT INSURANCE CORPORATION
 
WASHINGTON, D.C.
 
CALIFORNIA DEPARTMENT OF FINANCIAL INSTITUTIONS
 
SAN FRANCISCO, CALIFORNIA
 
 

           )    
In the Matter of
)
  STIPULATION TO THE  
)
 
      ISSUANCE OF A
SONOMA VALLEY BANK
)
      CONSENT ORDER 
SONOMA, CALIFORNIA
)
 
 
 
)
  FDIC-10-249b  
)
   
(INSURED STATE NONMEMBER BANK)
)
   

 
 
 
Subject to the acceptance of this Stipulation to the Issuance of a Consent Order
("Stipulation") by the Federal Deposit Insurance Corporation ("FDIC") and the
California Department of Financial Institutions ("CDFI"), it is hereby
stipulated and agreed by and between a representative of the Legal Division of
FDIC, a representative of the CDFI, and Sonoma Valley Bank, Sonoma, California
("Bank"), as follows:
1. The Bank has been advised of its right to receive a Notice of Charges and of
Hearing ("Notice") detailing the unsafe or unsound banking practices and
violations of lawand/or regulations alleged to have been committed by the Bank
and of its right to a public hearing on the alleged charges under section
8(b)(1) of the Federal Deposit Insurance Act"Act"), 12 U.S.C. § 1818(b)(1), and
Section 1913 of the California Financial Code ("CFC"), and has waived those
rights.
2. The Bank, solely for the purpose of this proceeding and without admitting or
denying any of the alleged charges of unsafe or unsound banking practices and
any violations of law and/or regulations, hereby consents and agrees to the
issuance of a Consent Order ("Order")
 
 
 

--------------------------------------------------------------------------------

-2- 
 
by the FDIC and the CDFI. The Bank further stipulates and agrees that such Order
will be deemed to be an order which has become final under the Act and the CFC,
and that said Order shall become effective upon its issuance by the FDIC and the
CDFI, and fully enforceable by the FDIC and the CDFI pursuant to the provisions
of the Act and the CFC.
3. In the event the FDIC and the CDFI accept the Stipulation and issue the
Order, it is agreed that no action to enforce said Order in the United States
District Court will be taken by the FDIC, and no action to enforce said Order in
State Superior Court will be taken by the CDFI, unless the Bank or any
institution-affiliated party, as such term is defined in section 3(u) of the
Act, 12 U.S.C. § 1813(u), has violated or is about to violate any provision of
the Order.
4. The Bank hereby waives:
 
(a) The receipt of a Notice;
 
(b) All defenses in this proceeding;
 
(c) A public hearing for the purpose of taking evidence on such alleged charges;
 
(d) The filing of Proposed Findings of Fact and Conclusions of Law;
 
(e) A recommended decision of an Administrative Law Judge;
 
(f) Exceptions and briefs with respect to such recommended decision; and
 
(g) The right to appeal.
//
//
//
//
//
 
 

--------------------------------------------------------------------------------

-3- 
 
 

      Dated: May 17, 2010          
FEDERAL DEPOSIT INSURANCE
CORPORATION, LEGAL DIVISION
BY:
 
SONOMA VALLEY BANK
SONOMA, CALIFORNIA
BY:
 
/s/Regina A. Sandler
 
 
/s/Mel Switzer, Jr.
Regina A. Sandler
Senior Regional Attorney
 
Mel Switzer, Jr.
 
CALIFORNIA DEPARTMENT OF
 
 
/s/Robert B. Hitchcock
FINANCIAL INSTITUTIONS
BY:
 
Robert B. Hitchcock
 
/s/James Patten
 
 
/s/Bob Nicholas
Senior Counsel
 
Bob Nicholas
   
 
/s/Steve Page
   
Steve Page
   
 
/s/Suzanne Brangham
   
Suzanne Brangham
   
 
/s/Valerie Pistole
   
Valerie Pistole
   
 
/s/Sean Cutting
   
Sean Cutting
   
 
/s/Angelo Sangiacomo
   
Angelo Sangiacomo
   
 
/s/Dale T. Downing
   
Dale T. Downing
   
 
Comprising the Board of Directors of
Sonoma Valley Bank, Sonoma, California

 



